Defendants, city of Bluefield (a municipal corporation), appeals from a decree of the circuit court, enjoining it from imposing upon plaintiffs, A. H. Short and H. S. Short, partners doing business as Short Brothers, an annual tax of $25.00 for *Page 76 
operating an alleged automobile garage, under section 72 of its charter (enacted by the Legislature of 1921) authorizing it to impose a license tax upon "automobile garages".
Plaintiffs maintain two connecting rooms, 25 feet by 50 feet each on Raleigh Street of said city, wherein they repair motor trucks and automobiles. For this purpose, they keep stored therein motor vehicles (a dozen or more at times) during the course of repairs and until compensation therefor is received No separate charge is made for storage. Plaintiffs also store two large motor buses each night in consideration of being paid by the owners $1.25 per man hour (the usual rate) for time spent servicing these machines. On the front of the building is displayed in prominent letters, a sign reading: "Short Bros., Garage."
The right of the city to exact the disputed tax depends upon the meaning of the term, "automobile garages", as used in the municipal charter. "Garage" is a French word, recently Anglicized, meaning in the native language, "keeping under cover", or "a place for keeping". Since its adoption into the English language it has been referred to in some instances merely as a place for the storage of automobiles, in others, as a place in which automobiles are stored or are stored for repair. "Garage. A station at which motor cars can be sheltered, stored, repaired, cleaned, and made ready for use; also a place for private storage for a motor car, a stable for motor cars." Century Dictionary. "Garage. A place for housing automobiles." Webster's Dictionary. "The definition of the word, found in Webster's Dictionary, is 'a place for housing automobiles.' The Century Dictionary says it means 'a station at which motor cars can be sheltered, stored, repaired, cleaned, and made ready for use; also a place for private storage for motor car, a stable for motor cars.' In the addenda to the Standard Dictionary it is defined as 'a building, as a stable or shed, for the storage of automobiles and other horseless vehicles.' The word 'Garage' was recently appropriated from the French language, there meaning 'keeping under cover', or 'a place for keeping', and, as employed in English, is accurately defined by Webster's Dictionary, substantially like the *Page 77 
definition in the Century Dictionary, as 'a place where a motor vehicle is housed and cared for.' " 61. A.L.R. 312. "The primary significance of the word 'garage', as used in the courts, is a place where automobiles can be stored; a public garage, therefore, being a place where automobiles are stored for compensation, but in actual practice the word has come to have a much broader meaning, and it is usually not essential to constitute a public garage under the statutes or ordinances regulative thereof, or imposing taxes on the business of conducting garages that a charge be made for storing vehicles of customers." Blashfield, Cyclopedia of Automobile Law, Vol. 2, p, 2704. "The garage", says Huddy in his work on Automobiles, (6th Ed.), p. 215, "has been said to be the modern substitute for the ancient livery stable. As used in this country the term means a place where a motor vehicle is housed and cared for. The term 'public garage', as used in a tax law, has been construed as including an automobile repair shop," citing Laurence v. Middleton, 103 Miss. 173, 60 So. 130. In that case the court said: "Appellant was engaged in the business of running a garage, in which automobiles were stored for repair; and whether the garage was run in connection with, or formed a part of, the repair shop, or the repair shop was an incident to the garage, is unimportant. There was a public garage; and while there was no fee charged for the storage, yet charges were made for the repair of vehicles stored, and vehicles were stored for repairs."
In Berry, Automobiles, (6th Ed.), Vol. 2, p. 1277, it is stated: "A garage, which is the modern substitute for the livery stable, is defined as a place for the care and storage of motor vehicles, and in which such vehicles are kept for hire. A livery stable is a place where horses are groomed, fed, and hired, and vehicles are kept for hire. While repairing is one of the prime essentials of a garage, such was not one of the purposes of a livery stable. If a horse was to be shod or a buggy or wagon repaired, it was not taken to a livery stable, but to a blacksmith shop. The word 'garage' was recently appropriated from the French language, there meaning keeping under cover, or a place for keeping and, as employed in English, *Page 78 
is accurately defined by Webster's Dictionary, substantially like that of the Century Dictionary, as 'a place where a motor vehicle is housed and cared for'."
Definitions are given by other authorities as follows: "A garage is a building for the storage of automobiles."Taylor v. State, 191 Ind. 200, 132 N.E. 294. "Garage. A modern substitute of the ancient livery stable; a stable for the storage of automobiles or other horseless vehicles." 27 C. J. 1107. "A garage is a stable for the storage of automobiles or other horseless vehicles." Smith v. O'Brien, 46 Misc. 325,94 N.Y.S. 674.
The court is of opinion that a public garage is a building in which for compensation motor vehicles are stored primarily for safe-keeping and not merely as an incident to being repaired; and that as plaintiffs store cars in their place of business solely for repair, they are, therefore, not subject to a license tax under the city charter.
I do not agree with this definition of a public garage; nor believe that the Legislature so understood the term at the time of enacting the charter authorizing the taxing of automobile garages. A motor vehicle is "under cover" when stored for safe-keeping only. JUDGE LIVELY joins in my dissent.
The decree of the circuit court is affirmed.
Affirmed.